Citation Nr: 1000110	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-07 353	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2, to include as due to herbicide exposure. 

2.  Entitlement to service connection for asbestosis to 
include as due to asbestos exposure. 

3.  Entitlement to service connection for emphysema to 
include as due to asbestos exposure.

4.  Entitlement to service connection for a prostate disorder 
to include as due to herbicide exposure. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the U.S. Navy from February 1965 to February 1971 and from 
August 1974 to August 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2008, the Veteran failed to appear at a hearing 
before the Board.  Without good cause shown for the failure 
to appear, the request for the hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).  

The claim of service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure, in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam, was 
subject to a stay imposed as a result of the decision of the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).   In 
May 2008, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), reversing the Veterans Court.  
The United States Supreme Court then denied the petition for 
a writ of certiorari in January 2009.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).

In March 2007, the RO notified the Veteran of the stay.  As 
the stay is no longer in effect, adjudication of the claim is 
resumed.  In light of the Veteran's statement in February 
2008, the claim of service connection for diabetes mellitus, 
type 2, is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 




FINDINGS OF FACT

1.  Asbestosis since service or currently is not shown. 

2.  Emphysema was not affirmatively shown to have been 
present during service; emphysema, first diagnosed after 
service, is unrelated to an injury, disease, or event of 
service origin; and there is no credible evidence for the 
association between emphysema and exposure to Agent Orange 
equal to or outweighing the credible evidence against such an 
association.

3.  Prostate cancer since service or currently is not shown. 


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009). 

2.  Emphysema to include as due to exposure to asbestos was 
not incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).

3. Prostate cancer to include as due to exposure to Agent 
Orange was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2006 and in January 2008.   
The Veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease or evidence of current 
disability; evidence of current disability, and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.   The notice included the type 
of evidence needed to substantiate the claims based on 
exposure to Agent Orange, including medical or scientific 
evidence of an association between a disability and exposure 
to Agent Orange. 



The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2008.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

The RO has obtained service treatment records, VA records, 
and private medical records. 



On the claims of service connection for asbestosis and for 
prostate cancer, in the absence of evidence of any disability 
during or since service, a VA medical examination or medical 
opinion is not required to decide the claims under 38 C.F.R. 
§ 3.159(c)(4).

On the claim of service connection for emphysema, in the 
absence of competent evidence of persistent or recurrent 
symptoms since service or an equivocal medical nexus opinion, 
a VA medical examination or medical opinion is not required 
to decide the claims under 38 C.F.R. § 3.159(c)(4).  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts 

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, diagnosis, or treatment of asbestosis, 
emphysema, or prostate cancer. 

On several occasions between 1981 and 1987, the Veteran had 
upper respiratory infections, and in 1984 it was recommended 
that he quit smoking.  None of the infections were associated 
with asbestosis or emphysema.  In February 1986, on the 
Asbestos Medical Surveillance Report, it was shown that the 
Veteran had been exposed to asbestos in 1965 and 1966 while 
stationed aboard the USS Long Beach during the overhaul of 
the ship at the Newport News Naval shipyard and the total 
duration of exposure was one year. 



After service, in May 2003, an ultrasound showed a slightly 
enlarged prostate. Pulmonary testing in May 2003 revealed 
small airway disease.  An undated clinical record included 
diagnoses of small airway disease, chronic smoker, and benign 
prostatic hypertrophy with cyst in the right outer zone. 

During private hospitalization in October and November 2003, 
history included chronic obstructive pulmonary disease and 
cigarette smoking for 20 years.  In January 2007, history 
included emphysema and emphysema was listed as an active 
health problem. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).



Where a veteran, who served for ninety days on active duty, 
develops cancer to a degree of 10 percent or more within one 
year from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section. 38 U.S.C.A. 
§ 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, 


non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 
Fed. Reg. 41442-41449 and 57586-57589 (1996); Notice, 67 Fed. 
Reg. 42600- 42608 (2002); Notice, 68 Fed. Reg. 27630- 27641 
(2003); and Notice, 72 Fed. Reg. 32395-32407 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); 38 C.F.R. § 3.303(d).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholoson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Asbestosis 

On the basis of the service treatment records asbestosis was 
not affirmatively shown to have been present during service 
and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 
38 C.F.R. § 3.303(a) is not established. 

On the question of whether service connection may be granted 
on the basis that the claimed disease was first diagnosed 
after service, considering all the evidence, including that 
during and after service, under 38 C.F.R. § 3.303(d), 
asbestosis has not been diagnosed since service or currently.  



Moreover, asbestosis is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Nevertheless, under certain circumstances, a layperson is 
competent to identify a simple medical condition.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, 
in a footnote, that sometimes a layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Asbestosis is not a simple medical condition, such as a 
broken leg, because the condition cannot be perceived through 
the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(Personal knowledge is that which is perceived through the 
use of the senses.).  For this reason, the Board determines 
that asbestosis is not a simple medical condition that a lay 
person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, and as no factual foundation has 
been made to establish that the Veteran is qualified through 
education, training, or experience to offer a medical 
diagnosis, competent medical evidence is required to 
substantiate the claims.  Therefore the Veteran's statements 
are excluded, that is, the statements are not to be 
considered as evidence of current disability. 



Although the Veteran was exposed to asbestos, in the absence 
of competent evidence of a diagnosis of asbestosis since 
service or currently, there can be no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  For this reason, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Emphysema

Regarding asbestos-related diseases, there is no specific 
statutory or regulatory provision, pertaining to exposure to 
asbestos.  However, the VA Adjudication Procedure Manual, 
M21-1 (M21-1), the opinions of the United States Court of 
Appeals for Veterans Claims (Court), and VA's General Counsel 
have a general framework.  

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
paragraph 7.21 (October 3, 1997).  VA must adjudicate claims 
of service connection for a lung disorder, as a residual of 
exposure to asbestos, under these guidelines.  See Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  

The M21-1 provides that when considering these types of 
claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service (M21-1, 
Part III, par. 5.13(b); M21-1, Part VI, par. 7.21(d)(1); 
determine whether there was pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and 
determine if there was a relationship between asbestos 
exposure and the currently claimed disease, keeping in mind 
the latency and exposure information found at M21-1, Part 
III, par. 5.13(a) (M21-1, Part VI, par. 7.21(d)(1).  

The M21-1 provides the following non-exclusive list of 
asbestos related diseases/abnormalities:  asbestosis, 
interstitial pulmonary fibrosis, effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, bronchial cancer, cancer of the larynx, cancer of the 
pharynx, cancer of the urogenital system (except the 
prostate).  M21-1, Part VI, par. 7.21(a)(1) & (2).

Also, the M21-1 provides that for a clinical diagnosis of 
asbestosis, the record must show a history of exposure and 
radiographic evidence of parenchymal lung disease (M21-1, 
Part VI, par. 7.21(c)).

In this case, the evidence establishes that the Veteran was 
exposed to asbestos, while his ship was being overhauled, but 
emphysema  is not recognized as a disease that is related to 
exposure to asbestos.  M21-1, Part VI, par. 7.21(a)(1) & (2).  

On the basis of the service treatment records emphysema was 
not affirmatively shown to have been present during service 
and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 
38 C.F.R. § 3.303(a) is not established. 

The service treatment records do show that the Veteran was 
treated for upper respiratory infections.  As upper 
respiratory infections were noted, that is, observed during 
service, the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) apply.

As for chronicity, as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify emphysema, and as there was insufficient 
observation to establish chronicity during service, then a 
showing of continuity of symptomatology after service is 
required to support the claim.   

After service, in May 2003, pulmonary testing revealed small 
airway disease. During private hospitalization in October and 
November 2003, history included chronic obstructive pulmonary 
disease, which includes emphysema and cigarette smoking for 
20 years.  In January 2007, history included emphysema and 
emphysema was listed as an active health problem.


The absence of continuity of symptoms traceable to emphysema 
and not associated with cigarette smoking from 1988 to 2003 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

In balancing the Veteran's statements of continuity made in 
conjunction with his current claim against the lack of 
continuity of symptomatology in the record from 1988 to 2003, 
the Board finds that the absence of contemporaneous medical 
evidence of continuity of symptomatology for almost 15 years 
outweighs the Veteran's statements, rendering the statements 
less probative than the medical evidence on the question of 
continuity of symptomatology.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) ( The lack of 
contemporaneous medical records may be a fact the Board can 
consider and weight against the Veteran's lay evidence, and 
the lack of such records does not, in and of itself, render 
the lay evidence no credible.).  

To the extent that emphysema is associated with smoking, 
service connection may not be granted for disability on the 
basis that it resulted the use of tobacco products in 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, 
any claim for service connection on the basis of tobacco use 
that began in service would be precluded by law.  

For this reason, the preponderance of the evidence is against 
finding continuity of symptomatology under 38 C.F.R. 
§ 3.303(b). 

On the question of whether service connection for emphysema 
may be granted on the basis that the disability was first 
diagnosed after service, considering all the evidence, 
including that pertinent to service under 38 C.F.R. § 
3.303(d), emphysema is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage at 498 
(1997). 

Also, emphysema disease is not a simple medical condition, 
such as a broken leg,  because the condition cannot be 
perceived through the senses.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (Personal knowledge is that which is 
perceived through the use of the senses.).  For this reason, 
the Board determines that emphysema is not a simple medical 
condition that a lay person is competent to identify.

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not 
to be considered as evidence in support of the claim. 

And while the Veteran is competent to report a 
contemporaneous medical diagnosis and the Veteran is 
competent in describing symptoms, which support a later 
diagnosis by a medical professional, Jandreau at 1377, there 
is no evidence from any health-care provider that attributes 
the current diagnosis of emphysema to an injury, disease, or 
event during the Veteran's service. 

For these reasons, while the Veteran's statements are to be 
considered, the evidence has no probative value, that is, the 
statements do not tend to prove a material issue of fact, 
pertaining to the onset of the disability.  

Where there is a question of medical causation, that is, an 
association between the current emphysema and an injury, 
disease, or event in service, where a lay assertion of 
medical causation is not competent medical evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  



Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer such 
an opinion, his statements are not competent evidence and are 
excluded, that is, the statements are not to be consider as 
evidence in support of the claim.  

In sum, there is no competent evidence relating the Veteran's 
current emphysema to service or to an injury, disease, or 
event in service.  And in the absence of medical evidence 
suggesting an association between emphysema and exposure to 
asbestos in service, there is no possible association with 
service, and no further development of the claim under the 
duty to assist is warranted.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Whether or not the Veteran was exposed to herbicides during 
service, emphysema is not a disease subject to the 
presumption of service connection due to exposure to Agent 
Orange and there is no competent evidence that his emphysema 
is directly caused by exposure to Agent Orange.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b)

Prostate Cancer 

On the basis of the service treatment records prostate cancer 
was not affirmatively shown to have been present during 
service and service connection under 38 U.S.C.A. §§ 1110 and 
1131 and 38 C.F.R. § 3.303(a) is not established. 

On the question of whether service connection may be granted 
on the basis that the claimed disease was first diagnosed 
after service, considering all the evidence, including that 
during and after service, under 38 C.F.R. § 3.303(d), 
prostate cancer has not been diagnosed. 

Moreover, prostate cancer is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Nevertheless, under certain circumstances, a layperson is 
competent to identify a simple medical condition.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, 
in a footnote, that sometimes a layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Prostate cancer, a form of cancer, is not a simple medical 
condition, as noted in Jandreau, that a lay person is 
competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, and as no factual foundation has 
been made to establish that the Veteran is qualified through 
education, training, or experience to offer a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim.  Therefore the Veteran's statements 
are excluded, that is, the statements are not to be 
considered as evidence of current disability. 

In the absence of competent evidence of a diagnosis of 
prostate cancer since service or currently, there can be no 
valid claim of service connection.  And the Board need not 
reach the question of whether or not the Veteran was exposed 
to Agent Orange.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  For this reason, the preponderance of the evidence 
is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for asbestosis to include as due to 
exposure to asbestos is denied. 

Service connection for emphysema to include as due to 
exposure to asbestos is denied. 

Service connection for prostate cancer to include as due to 
exposure to Agent Orange is denied.


REMAND

On the claim of service connection for diabetes mellitus, 
type 2, to include as due to herbicide exposure, there is a 
current diagnosis of diabetes mellitus.  And because the Haas 
stay is no longer in effect, further development is needed. 

Accordingly, the claim for service connection for diabetes 
mellitus, type 2, is remanded for the following action:  

After additional development, if needed, 
under the duty to assist, adjudicate the 
claim of service connection for diabetes 
mellitus, type 2, addressing the 
Veteran's argument that he was in the 
inland waterway, not merely the coastal 
waters, of Vietnam. 

If the decision remains adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 





The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


